EXHIBIT 10.13

 

Form of

Nonemployee Director Restricted Stock Grant

 

 

Deere & Company

One John Deere Place, Moline, Illinois 61265 USA

 

 

[Date]

 

Nonemployee Director Name

Address

City, State, Zip Code

 

Dear [Name]:

 

I am pleased to advise you that on [Date] you were awarded [Number] shares of
Restricted Stock pursuant to the Deere & Company Nonemployee Director Stock
Ownership Plan (Plan). This award consists of the regular annual award of
Restricted Stock equivalent to $65,000 with the number of shares based on the
mean of the high and low price of Deere stock on [Date].

 

Please note that your signature is required at the bottom of page two of this
letter agreement.

 

Participation in the Plan is limited to members of the Deere & Company Board of
Directors who are not currently employees of the Company. It is designed to
encourage your personal interest in Company growth and focus on stockholder
value.

 

Restricted Stock is Deere & Company (Company) common stock subject to certain
restrictions, which are summarized below. Prior to the lapse of restrictions,
the Company will hold the Restricted Stock for you.

 

Your Restricted Stock is subject to the following provisions:

 

(1)                        Restrictions. You may not sell, pledge, assign,
transfer, gift, otherwise alienate, or hypothecate the Restricted Shares while
they are subject to the restrictions. The Plan describes other restrictions that
the Company may impose.

 

(2)                        Restriction Period. All restrictions will lapse at
the time of your retirement from the Board, upon your death or upon a Change in
Control. When the restrictions lapse, you will receive a stock certificate for
the shares. Termination of Board membership for cause or for reasons other than
normal retirement, disability or death will result in forfeiture of all
Restricted Shares.

 

(3)                        Voting Rights. You have full voting rights with
respect to the Restricted Shares held for you by the Company during the
restriction period.

 

(4)                        Dividends and other Distributions. You will receive
all cash dividends on the Restricted Shares held for you by the Company during
the restriction period. If any stock dividends are declared, they will be held
for you by the Company, and will be subject to the same restrictions regarding
transferability as the Restricted Stock upon which the stock dividends were
paid.

 

--------------------------------------------------------------------------------


 

(5)                        Conformity with Plan. Your Restricted Stock award is
intended to conform in all respects with the Plan. Inconsistencies between this
letter and the Plan will be resolved in accordance with the terms of the Plan.
By executing and returning this letter, you agree to be bound by all the terms
of the Plan and this letter.

 

Paragraphs (6) and (7) may affect your United States tax liability.

 

(6)                        Tax Consequences. Under Section 83 of the Internal
Revenue Code, a recipient of a Restricted Stock Award under the Nonemployee
Director Restricted Stock Ownership Plan will be taxed on the difference between
the fair market value of the Deere & Company common stock and the amount paid
for such stock (zero) when restrictions on the Award expire. Restrictions on the
Award will lapse (subject to all provisions of the Plan) on the date you
terminate your service as a Director by reason of death, disability, or
retirement from the Board (hereinafter referred to as the “Vesting Date”). The
Award will become taxable to you as ordinary income on the Vesting Date, and you
will receive a Form 1099MISC at the end of the year in which vesting occurred.
Dividends paid on the Restricted Stock are taxable income to you in the year
paid. You will receive a Form 1099DIV at the end of each year in which dividends
were paid.

 

(7)                        Tax Election. IRS regulations do allow you to elect
to be taxed on this stock grant immediately. If you wish to file such election,
you should contact Deere & Company’s Director of Taxes, [Name], within 30 days
of receiving this letter to discuss the procedure. Most participants do not file
this election since they are required to pay immediate tax on the stock without
the benefit of immediate ownership.

 

Please execute this letter in the space provided to confirm your understanding
and acceptance of this agreement. After this original letter is signed and
returned in the enclosed envelope, your Award certificate will be sent by return
mail.

 

 

 

Very truly yours,

 

 

 

 

 

DEERE & COMPANY

 

 

 

 

 

 

 

By:

 

 

 

[Name]

 

 

President, Global Financial Services and

 

 

Corporate Human Resources

 

The undersigned hereby acknowledges having read the Plan and this letter, and
hereby agrees to be bound by all the provisions set forth in the Plan and this
letter.

 

 

 

 

 

 

[Name]

 

Enclosures:                                  Plan Booklet
Beneficiary Form
Return envelope

 

2

--------------------------------------------------------------------------------